Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is the Examiner’s first review of the instant invention. The previous examiner, Rachel Durnin, is no longer with the Office.
In the amendment dated 10/19/2022, the following has occurred: Claims 1, 15, and 24 have been amended.
Claims 2 – 4, 6, 7, 9, 11, 13, 16 – 18, 20 – 22, and 25 – 28 have been previously canceled.
Claims 1, 5, 8, 10, 12, 14, 15, 19, 23, 24, and 29-31 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 8, 10, 12, 14, 15, 19, 23, 24, and 29-31 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Independent Claims 1, 15, and 24 describe the abstract idea opening a study and obtaining and displaying parameter values. Specifically, claims 1, 15, and 24 recite:
opening a first healthcare study that contains at least one image and a current value of a parameter, wherein the parameter is selected from the group consisting of: a measurement in medical data and a calculated value based on one or more measurements in the medical data; 
automatically obtaining, in response to opening the first healthcare study, at least one prior value of the parameter from one or more other healthcare studies that pre-date the first healthcare study, wherein a first given healthcare study of the one or more other healthcare studies comprises a most recent prior healthcare study and a second given healthcare study of the one or more healthcare studies comprises a least recent prior healthcare study,
wherein the automatically obtaining comprises identifying the one or more other healthcare studies, wherein the identifying comprises: 
sending, one or more requests to remotely located archives for studies related to the given patient; 
receiving, more than one study in response to the one or more requests; and 
filtering, by the one or more processors, the more than one study to determine which studies of the more than one correspond to a same type of procedure as the first healthcare study and were performed on the given patient to obtain the one or more other healthcare studies, wherein the type of procedure is selected from a particular type of examination or a particular procedure undertaken by a patient, wherein the filtered studies comprise the one or more healthcare studies; and
automatically determining, a trend between the at least one prior value of the parameter, 
enabling a user to simultaneously observe a difference between the at least one prior value of the parameter and the current value on the display screen;
automatically embedding, based on obtaining the user input of the hovering, by the one or more processors, the graph in an electronic medical record of the patient in an electronic medical records system communicatively coupled to the one or more 5950.305-3 -processors.
Step 2A Prong One
The steps of opening, obtaining, sending, receiving, filtering, determining, enabling, and embedding describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to open a study and obtain parameter values. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
The Examiner understands what the Applicant believes that they have invented, as shown in the claimed invention, by referring to the Specification.  For example, the Specification describes the problem as (emphasis added):
[0004] With studies and structured reporting, comprehensive review of all related studies of a patient may be essential to assist with the patient's diagnosis. These studies may include a current study and one or more previous studies for a particular type of examination or procedure undertaken by a patient. Currently, users are required to open prior studies individually, which can be a labor intensive and time-consuming process that takes away from their patient and personal time. If a user is viewing a current study and has to refer to prior studies to determine changes that may have occurred in the time between studies, this is very cumbersome because reviewing the prior studies individually makes it difficult for the physician to see the patient's study measurements over time, which can help tell the story for diagnosis.
Therefore, the Applicant describes the invention within the Specification as one that manages the personal behavior of the reviewing technician. The invention is not described as a technological improvement. Rather it is described as improving a “labor intensive and time-consuming” or “very cumbersome” user workflow.
Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, claim 1 recites:
 “a network communication interface to receive healthcare studies; 
a memory coupled to the network communication interface to store received healthcare studies; 
a display screen coupled to the memory to display the received healthcare studies; and 
one or more processors coupled to the network connection interface, the memory and the display screen; and
program instructions executable by the one or more processors, via the memory, to perform a method, the method comprising: 
by the one or more processors
controlling, by the one or more processors, a display on the display screen, wherein controlling the display comprises visualizing, on the display screen: 
an image associated the first healthcare study with the current value and the at least one prior value; and
at least one prior value of the parameter and the current value of the parameter in a proximity to each other enabling a user to observe a difference between the at least one prior value of the parameter and the current value on the display screen.
obtaining, by the one or more processors, a user input comprising a selection by the user in the display of a subset of the one or more other healthcare studies; 
obtaining, by the one or more processors, a user input comprising a user hovering a cursor over the current value of the parameter on the display; and 
based on obtaining the user input of the hovering, simultaneously generating and displaying, by the one or more processors, a graph, wherein the generating is on the display screen, wherein the displaying of the graph is in a new display window, wherein the graph displays a percentage change between the current value of the parameter and a prior value of the parameter from each study of the selected subset of the one or more other healthcare studies concurrently with displaying the graph, determining, if the percentage change is inside or outside a range considered normal;
based on determining that the percentage change is outside the range considered normal, providing, on the display screen, an alert indicating that the percentage change is outside of the range considered normal; and” 
Claims 15 and 24 recite:
“by one or more processors,
controlling, by the one or more processors, a display screen, wherein controlling the display comprises visualizing, on the display screen: 
an image associated the first healthcare study with the current value and the at least one prior value; and 
at least one prior value of the parameter and the current value of the parameter in a proximity to each other
obtaining, by the one or more processors, a user input comprising a selection by the user in the display of a subset of the one or more other healthcare studies;
obtaining, by the one or more processors, a user input comprising a user hovering a cursor over the current value of the parameter on the display; and 
based on obtaining the user input of the hovering, simultaneously generating and displaying, by the one or more processors, a graph, wherein the generating is on the display screen, wherein the displaying of the graph is in a new display window, wherein the graph displays a percentage change between the current value of the parameter and a prior value of the parameter from each study of the selected subset of the one or more other healthcare studies, concurrently with displaying the graph, determining, if the percentage change is inside or outside a range considered normal;
based on determining that the percentage change is outside the range considered normal, providing, on the display screen, an alert indicating that the percentage change is outside of the range considered normal; and”
The limitations relating to obtaining and displaying, however, simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, obtaining inputs is interpreted as mere data gathering, displaying is interpreted as outputting resulting data. Additionally, the interface, memory, display, and processors are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 12-14, 32, 66-67, 110] such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.

Step 2B
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Displaying (outputting) and receiving data have been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). As discussed above with respect to the lack of integration into a practical application, the interface, memory, display, and processors are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
Dependent claims 23, and 30-31 further describe the abstract idea of parent claims 1, 15, and 24, while also reciting new additional elements. The additional elements and corresponding claims are as follows:
Claim 23 recites “displaying one study…”
Claims 30-31 recite “displaying, by the one or more processors, on the display screen, a trend icon, if the trend was determined based on two or more data points, wherein selecting the trend icon triggers the one or more processors to populate a trend line visualizing the trend on the display screen.”
The above claims merely recite outputting data. These elements simply introduce insignificant extra-solution activity, and have been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). Thus, they do not integrate the judicial exception into practical application, nor do they provide “significantly more.”
Dependent claims 5, 8, 10, 12, 14, 19, and 29 do not add “significantly more” to the eligibility of each corresponding parent claim and simply recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 5, 8, 10, 12, 14, 19, and 29 as well.  	
	Accordingly, claims 1, 5, 8, 10, 12, 14, 15, 19, 23, 24, and 29-31 are directed to an abstract idea without significantly more. Therefore claims 1, 5, 8, 10, 12, 14, 15, 19, 23, 24, and 29-31  are rejected under 35 U.S.C. § 101.
Response to Arguments
Applicant’s arguments, see The §103 rejection is improper, filed 10/18/2022, with respect to claims 1, 5, 8, 10, 12, 14, 15, 19, 23, 24, and 29-31 have been fully considered and are persuasive.  The 35 U.S.C. §103 rejection of claims 1, 5, 8, 10, 12, 14, 15, 19, 23, 24, and 29-31 has been withdrawn. 
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. 
35 USC 101 Rejections
The Applicant states, “Applicant does not acquiesce to this rejection but also notes that isolating specific portions of a claim in this manner is contrary to the required subject matter analysis per the MPEP.” Per MPEP guidance, the Examiner reviews the claimed invention as a whole in light of the Specification.
The Applicant further states, “Hence, Examiner's conclusion that because the claim recites a judicial exception because it arguably merely involves an exception and is thus unpatentable is flawed.” The Applicant’s “Hence,” conclusion is not based upon the entirety of the rejection.
The Applicant further states, “The analysis provided by the Examiner is not completed within the proper context and if the context is understood, the claims are patentable under 35 U.S.C. §101.” The Applicant’s understanding is mistaken.
The Applicant states, “The pending claims, including independent claims 1, 15, and 24 relate to life science and data processing because the claims recite …” The Applicant is entitled to his opinion.
The Applicant further states, “The independent claims are similar to claim 4 in the Livestock Management example provided (pp. 30-41).” The Examiner notes that there are at least two significant differences between the Example and the instant invention. First, the Example includes a technological improvement. Second, the Example relates to the feeding of animals.  It should be noted that the instant invention does not include a technological improvement and does not involve feeding animals.
The Applicant further states, “The Examples stated not only that this claim is patent-eligible, but also noted,…” Yet, the Applicant leaves out why the Example was considered patent eligible. Eligibility is determined by understanding the claimed invention in light of the Specification.
The Applicant states, “The activities recited in the claim so not fall within the sub-grouping of managing personal behavior or relationships or interactions between people.” The Examiner disagrees. The Examiner is bound by what the Applicant believes that they have invented as shown by the claims in light of the Specification. It is the Applicant’s Specification that describes the invention as solving matters of organizing human activity. The Applicant’s specification shows that the claimed invention is the application of technology to the abstract idea.
The Applicant further states, “Applicant does not agree with this analysis and notes that the "broadest reasonable interpretation" is "in light of the specification." MPEP §2111 and not in a vacuum. Thus, Examiner's interpretations are overly broad and the §101 analysis is flawed.” The Examiner repeats that it is the Applicant’s Specification that guides the Examiner to interpret the claimed invention as an application of technology to an abstract idea. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mahesh (U.S. Patent Application Publication No. 20070071294) teaches a system and method for medical diagnosis tracking via comparison of current images to those in historical image archives.
Raju (U.S. Patent Application Publication No. 20160000411) teaches systems and methods for tracking lesions over time via sequential imaging.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626